Case 16-33212        Doc 27       Filed 04/04/19    Entered 04/04/19 12:12:14         Desc         Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-33212
         Clarence E Bailey, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/18/2016.

         2) The plan was confirmed on 12/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/09/2018.

         5) The case was dismissed on 12/07/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,080.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-33212      Doc 27    Filed 04/04/19      Entered 04/04/19 12:12:14                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $10,903.95
        Less amount refunded to debtor                           $0.63

 NET RECEIPTS:                                                                                 $10,903.32


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,998.26
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $588.03
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,586.29

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 CANALS & TRAILS CU           Secured        18,750.00     18,750.00        18,750.00       4,913.52     924.44
 CANALS & TRAILS CU           Unsecured       6,681.00       9,719.56         9,719.56        240.30        0.00
 CANALS & TRAILS CU           Unsecured       4,633.00       5,442.26         5,442.26        134.53        0.00
 CAPITAL ONE BANK USA         Unsecured          412.00        420.70           420.70           0.00       0.00
 LVNV FUNDING                 Unsecured          572.00        618.12           618.12          15.28       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       5,029.00       3,598.65         3,598.65          88.96       0.00
 VISION FINANCIAL SERVICES    Unsecured          331.00           NA               NA            0.00       0.00
 VISION FINANCIAL SERVICES    Unsecured          904.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SE       Unsecured          238.00           NA               NA            0.00       0.00
 MBB                          Unsecured           83.00           NA               NA            0.00       0.00
 ALL CREDIT LENDERS           Unsecured       4,687.12            NA               NA            0.00       0.00
 ALLY FINANCIAL               Unsecured           40.00           NA               NA            0.00       0.00
 CANALS & TRAILS CU           Unsecured       1,874.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-33212        Doc 27      Filed 04/04/19     Entered 04/04/19 12:12:14              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $18,750.00          $4,913.52            $924.44
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $18,750.00          $4,913.52            $924.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,799.29            $479.07              $0.00


 Disbursements:

         Expenses of Administration                             $4,586.29
         Disbursements to Creditors                             $6,317.03

 TOTAL DISBURSEMENTS :                                                                      $10,903.32


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
